We think that the original opinion properly disposes of the case and sufficiently discusses the issues raised by the record.
The question is raised on motion for rehearing as to the sufficiency of the allegation that the appellant was driving on a public highway. It is presented that this allegation is a conclusion of the pleader and appellant cites as authority Johnson v. State, 73 S.W.2d 853. We are unable to reconcile the holding in the Johnson case with that of both previous and subsequent holdings of the court on this subject. (See Pence v. State, 9 S.W.2d 348; Blackman v. State, 20 S.W.2d 783; Wood v. State, 45 S.W.2d 599; Smith v. State,92 S.W.2d 1046, and White v. State, 95 S.W.2d 429.) Clearly it is the holding in this line of authorities that the allegation is sufficient. Neither of them were discussed in the motion for rehearing and it appears that appellant's counsel was also unable to distinguish them. We think the holding in Johnson v. State as to this question was out of line with the authorities, and the same is accordingly overruled.
Appellant's motion for rehearing is overruled.
             ON APPELLANT'S MOTION FOR LEAVE TO FILE                  SECOND MOTION FOR REHEARING.